IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

CHRISTOPHER SCOTT,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-2088

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 12, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Christopher Scott, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is dismissed. See Baker v. State, 878 So.

2d 1236 (Fla. 2004).

ROBERTS, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.